Citation Nr: 0107665	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to November 1986. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In February 2000, the Board remanded this case because the 
veteran had requested a hearing before a traveling member of 
the Board.  In August 2000, however, the veteran withdrew his 
request.


REMAND

After reviewing the evidence, the Board must remand this case 
for the following development.  With respect to the veteran's 
claim for service connection for an acquired psychiatric 
disorder, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into laws the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act (VCAA) of 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2096-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In light of the above, the Board finds that a psychiatric 
examination is required in order to determine whether the 
veteran's currently diagnosed psychiatric disorder developed 
or is related to an incident or disease during service.  The 
service medical records are negative for a psychiatric 
disorder.  His DD Form 214 indicates that the veteran was 
honorably discharged early as a result of a personality 
disorder.  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2000).

The Board notes, however, in a November 2000 letter (written 
as a follow up to an August 2000 letter), John F. McFadden, 
Psy. D., the veteran's private practitioner, medically linked 
the veteran's currently diagnosed bipolar disorder to the 
veteran's military service.  Dr. McFadden specifically 
reported that the veteran's currently diagnosed bipolar 
disorder more likely than not is related to the veteran's 
service.  The doctor further indicated in the August and 
November 2000 letters, however, that he did not have the 
opportunity to examine the veteran during service and that he 
essentially based his opinion on a medical history provided 
by the veteran.  

Therefore, it appears that Dr. McFadden did not base his 
opinion on the entire evidence of record.  "If the medical 
evidence of record is insufficient, or, in the opinion of the 
BVA, of doubtful weight or credibility, the BVA is always 
free to supplement the record by seeking an advisory opinion 
[or] ordering a medical examination".  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Therefore, the Board finds that a 
psychiatric examination of the veteran, based on a review of 
the entire claims file, is required before addressing this 
issue on appeal.  

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his claimed 
acquired psychiatric disorder from his 
service discharge to the present, 
specifically to include treatment records 
from psychiatric hospitalizations or the 
treatment received from Dr. McFadden.  
After obtaining any necessary consent, 
the RO should request copies of any 
records that have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  Whether or not the RO is successful 
in obtaining the records described above, 
the RO should schedule the veteran for a 
VA psychiatric examination.  The 
appellant's claims folder must be 
furnished to the examiner and thoroughly 
reviewed in connection with the 
examination.  All appropriate tests 
and/or studies should be conducted.  
Following the examination, the examiner 
must offer an opinion as to the medical 
probability that any currently diagnosed 
acquired psychiatric disorder is related 
to the veteran's military service, 
including the mixed personality disorder 
diagnosed therein.  The examiner should 
address any conflicting opinions that are 
part of the record, to include the 
opinions provided by Dr. McFadden in his 
August and November 2000 letters.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


